468 N.W.2d 120 (1991)
237 Neb. 920
STATE of Nebraska, Appellee,
v.
Anthony L. JONES, Appellant.
No. 90-338.
Supreme Court of Nebraska.
April 19, 1991.
Thomas M. Kenney, Douglas County Public Defender, and Brian S. Munnelly, for appellant.
Robert M. Spire, Atty. Gen., and Elaine A. Catlin, for appellee.
HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT, and FAHRNBRUCH, JJ.
HASTINGS, Chief Justice.
Defendant, Anthony L. Jones, appeals a jury verdict and a judgment of guilty of theft by unlawful taking of property worth over $1,000, in violation of Neb.Rev.Stat. § 28-511 (Reissue 1989). His sole assignment of error is that the trial court allowed a witness to testify about a matter without sufficient evidence to support a finding that the witness had personal knowledge of the matter. We affirm.
In the early afternoon of November 13, 1989, a couple, the defendant and a woman, entered Feierman's jewelry store on 60th and Maple Streets in the Benson area of Omaha. The couple looked at rings, neck chains, and diamond pendants. Eventually, the woman purchased a diamond necklace, and later, the defendant picked out a man's wedding band that did not appear to fit the defendant. However, the defendant did not want to leave the ring overnight to be sized. His female companion paid for the ring with a credit card.
During the time it took the jewelry store owner's wife to call in the credit card number for authorization, the defendant left the store. There was testimony that the defendant left the store quickly, with his hands in his jacket pockets, and that he used his shoulder to open the front door of the store.
Yolanda Haynie, an acquaintance of the defendant's, testified that the defendant told her he had "robbed" a store in the Benson area. As stated, Feierman's jewelry store was located in the Benson area. She also said that the defendant told her he had come into possession of at least 13 golden wedding rings or engagement rings as a result of the theft.
The testimony concerning which the defendant complains is that of Web Feierman, Jr., the owner of the jewelry store, who stated that "[o]ne ring was returned when the dime store brought in our display *121 tray from the gutter in front." An objection as to lack of foundation was overruled.
The complained-of testimony was of an insignificant nature. The defendant had been identified as the only person other than his female companion who had been in the store and in a position to steal the ring display tray during the time that it disappeared. Defendant had been quoted as telling a friend that he had "robbed" a store in the Benson area and had come into possession of a number of rings.
This court may affirm the judgment of guilty if, after consideration of the record, we find that the admission of the evidence in question was harmless beyond a reasonable doubt. State v. Christian, 237 Neb. 294, 465 N.W.2d 756 (1991); State v. Bradley, 236 Neb. 371, 461 N.W.2d 524 (1990).
Beyond a reasonable doubt the evidence adduced here, without considering the hearsay testimony of Feierman as to what the employee of the dime store had told him, established the guilt of the defendant.
The judgment of the district court is affirmed.
AFFIRMED.